Case 1:14-ml-02570-RLY-TAB Document 11680-1 Filed 09/03/19 Page 1 of 1 PageID #:
                                   85582


                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION
 ___________________________________________

 IN RE COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND                   Case No. 1:14-ml-2570-RLY-TAB
 PRODUCTS LIABILITY LITIGATION                    MDL No. 2570
 ___________________________________________


                                      EXHIBIT A
                                          TO
                        MOTION TO DISMISS FOR FAILURE TO SERVE
                             CASE CATEGORIZATION FORM


    Plaintiff                 Cause Number     Lead Counsel

    Nicholson, Phyllis        1:19-cv-02522    LAW OFFICE OF CHRISTOPHER
                                               K. JOHNSTON, LLC
    Marshall, Edwin Jr.       1:19-cv-02528    LAW OFFICE OF CHRISTOPHER
                                               K. JOHNSTON, LLC
    Snyder, Barbara           1:19-cv-02570    MARTIN BAUGHMAN, PLLC

    Jones, Monika             1:19-cv-02576    MARTIN BAUGHMAN, PLLC

    Scott, Amber              1:19-cv-02582    MARTIN BAUGHMAN, PLLC

    Cressman, Robert III      1:19-cv-02617    MARTIN BAUGHMAN, PLLC

    Vaughn, Demarcus          1:19-cv-02617    MARTIN BAUGHMAN, PLLC

    Ratliff, Marilyn          1:19-cv-02789    MARTIN BAUGHMAN, PLLC

    Mitchell, John A. Jr.     1:19-cv-02841    MARTIN BAUGHMAN, PLLC

    Mitchell, John M.         1:19-cv-02848    MARTIN BAUGHMAN, PLLC

    Shields, Michael          1:19-cv-02850    MARTIN BAUGHMAN, PLLC

    Chavers, Amaris           1:19-cv-02851    MARTIN BAUGHMAN, PLLC

    Manseau, Michael          1:19-cv-02852    MARTIN BAUGHMAN, PLLC

    Squires, Gary Jr.         1:19-cv-03440    PETERSON & ASSOCIATES, P.C.




 US.124440436.01
